Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 28, 2005, convicting him of assault in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his plea of guilty was knowingly, intelligently, and voluntarily entered (see People v *460Garcia, 92 NY2d 869, 870 [1998]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]). Further, he received effective assistance of counsel (see People v Baldi, 54 NY2d 137, 146-147 [1981]).
The defendant’s waiver of his right to appeal forecloses appellate review of his challenge to the denial of certain branches of his motion which were to suppress his statements to law enforcement officials (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Barnes, 306 AD2d 537 [2003]; People v Arriaga, 294 AD2d 511 [2002]). Similarly, the defendant’s waiver of his right to appeal forecloses review of his claim that his sentence was excessive (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v McClane, 7 AD3d 641, 642 [2004]). Florio, J.P., Santucci, Rivera and Fisher, JJ., concur.